Execution Copy

Agreement for Purchase and Sale

 

This Agreement is entered into this 1st day of July, 2008, between Sun
Communities Operating Limited Partnership, a Michigan limited partnership
(“Seller”), 21st Mortgage Corporation, a Delaware corporation (“Buyer”) and also
joined herein by Sun Communities, Inc, a Maryland corporation (“SCI”).

 

WHEREAS, Seller wishes to sell and Buyer wishes to buy all of Seller’s right,
title and interest in and to certain Loans (as defined below) secured by first
liens on Homes. In consideration of the premises and of the mutual covenants and
agreements hereinafter contained, the parties hereto agree as follows:

 

Definitions

 

Whenever used in this Agreement, the following words and phrases, unless the
context otherwise requires, will have the following meanings:

 

Agreement: This Agreement together with all exhibits and schedules hereto and
all subsequent written amendments and supplements hereto and thereto.

 

Business Day: Any day other than a Saturday or Sunday, or a day on which banking
institutions in New York are authorized or obligated by law or executive order
to be closed.

 

Closing: The consummation of the transactions contemplated to take place under
this Agreement on the Closing Date.

 

Closing Date: July 1, 2008, or such later date as may be agreed to by the
parties to this Agreement.

 

Contract: A duly executed promissory note, conditional sales contract,
installment sales contract, loan agreement, note deed of trust, mortgage, trust
deed security agreement or other instrument evidencing the indebtedness of an
Obligor under a Loan, together with any modification thereto.

 

Contract File: The Contract and Security Instrument relating to a Loan.

 

Customer File: The credit application and investigation, all documents of
insurance, and all other documentation in possession of Seller relating to a
Loan.

 

Cut-off Date: The close of business on June 30, 2008.

 

Home(s): The security for a Loan comprised of a manufactured home.

 

Initial Repurchase Period: The time period during which an Obligor makes fifteen
15 scheduled monthly payments of principal and interest to Buyer and/or Seller,
as the case may be, from the origination date of the Loan.

 

Loan: Each of the Contracts and all related Security Instruments and security
interests created thereby and any and all rights to receive payments or other
amounts pursuant thereto from and after the Cut-Off Date and including all
rights under any insurance policies relating to any collateral securing such
Contracts, the related Contract Files and Customer Files, all rights to collect
any advances or unearned forced place insurance premiums, and all proceeds
derived from the foregoing.

 

Loan Rate: The per annum rate of interest to be paid by an Obligor as provided
in a Loan.

 

Obligor: The person or persons obligated to repay the Loan.

 

Purchase Price: The Purchase Price shall be based upon the Schedule of Loans as
of the Cut-Off Date and shall equal the sum of (a) the Purchase Price Percentage
multiplied by the aggregate Unpaid Principal Balance of the

 

1



Loan, and (b) the Purchase Price Percentage multiplied by the accrued but unpaid
interest payable on each Loan, not to exceed more than 30 days accrued interest.

 

Purchase Price Percentage: The Base Percentage for purposes of this definition
is 100%.

 

Repossession: Judicial or voluntary, non-judicial possession of a home
transferred from an Obligor to Buyer.

 

Schedule of Loans: The schedule listing the Loans to be purchased by Buyer on
the Closing Date, in the form attached hereto as Exhibit A.

 

Security Instrument: A manufacturer’s certificate or statement of origin,
certificate of title, Personal Property Security Act financing statement and/or
security deed duly filed and/or recorded, as required, in state and/or
town/city/county offices, as appropriate under State law, evidencing Seller’s
perfected first priority security interest in a manufactured home, and, in
addition, if applicable, the real property pledged as security for the Loan.

 

Unpaid Principal Balance: With respect to a Loan as of the Cut-off Date, the
Obligor’s original principal balance minus (i) the cumulative principal portion
of each installment received from the Obligor and applied to reduce such
balance, the application of such installment being determined by applying
interest at the Loan Rate through and including the date of such payment and the
remainder being applied to reduce the principal balance, and minus (ii) any
other principal balance that has been written off or otherwise reduced prior to
the Cut-Off Date (including any principal prepayments received from the Obligor
and applied to reduce such balance). The Unpaid Principal Balance of each Loan
as of the Cut-Off Date is shown on Exhibit A. The principal and interest portion
of each installment is determined in the manner specified in each Loan. For
purposes of the Purchase Price determination, the Unpaid Principal Balance shall
not include any force placed insurance premiums or balances therefore or any
other amounts advanced by Seller or any servicer or owner that may have been
added to the outstanding principal balance of such Loan.

 

Article 1

Sale of Loans

 

Subject to the terms and conditions of this Agreement, and in express reliance
upon the representations, warranties and covenants set forth herein, Seller
agrees to sell, and Buyer agrees to purchase from Seller, all of Seller’s
rights, title, and interest in the Loans and Contract Files related thereto
(including all related lien perfection instruments, guaranties, and related
contract documents). Each sale of a Loan by Seller to Buyer constitutes a valid
absolute sale, transfer, assignment, set over and conveyance to Buyer of all
right, title and interest of Seller in and to such Loan, free and clear of any
interest of any party claiming through or under Seller or any of its Affiliates,
including the right to service and pledge such Loans without constraint, and,
except for the limited recourse to the extent provided in Article 11 hereof, is
without recourse. The assignment of the Loans shall be consummated by the
parties on the Closing Date. From and after the consummation of the transactions
contemplated hereby, Seller shall hold any and all payments received by it with
respect to a Loan in trust for the benefit of Buyer and shall promptly remit
such payment to Buyer in accordance with such customary procedures as the
Parties may establish.

 

Upon Seller’s transfer of the Loans to Buyer, Seller shall have no further
obligations or rights with respect to the management, administration, servicing,
control or collection of the Loans, with the exception of Seller’s obligation to
repurchase certain Loans upon the occurrence of designated events specified
herein and Buyer’s election to require such repurchase by Seller pursuant to the
terms hereof. 

Seller represents and warrants to Buyer that The Bank of New York Trust Company,
N.A. ("BONY") is the custodian for all the Contract Files (and requisite
documents to be contained therein) prior to Closing and will act as bailee for
the benefit of Buyer pursuant to a separate bailee letter agreement. Seller will
cause BONY to deliver to Buyer at least one (1) day prior to Closing a complete
listing of the Contract Files so held by BONY together with a list of any
exceptions to the documents required therein pursuant to this Agreement and
Buyer shall have the right to rely on such listing and respective exception
report. Notwithstanding such listing or exception report, Seller (i) shall cause
complete Contract Files to be delivered to Buyer (or a bailee on behalf of
Buyer) at Closing (such bailee arrangement to be acceptable to Buyer), and (ii)
to the extent delivered to a bailee at Closing, shall cause such bailee to
deliver complete Contract Files to Buyer on or before the close of business on
the fifth (5th) Business Day

 

2



following the Closing, and if such Contract Files are not delivered in a timely
manner, Buyer shall be entitled to exercise such rights and remedies available
hereunder, at law or in equity, which remedies shall be cumulative and
non-exclusive.

The servicing files maintained by Buyer shall be appropriately marked and
identified in Buyer’s computer system to clearly reflect the sale of the related
Loan to Buyer and not as a secured borrowing. Seller hereby acknowledges to
Buyer that each sale of a Loan hereunder is absolute and irrevocable, without
reservation or retention of any interest whatsoever by Seller.  It is the
intention of Seller and Buyer that the Loans sold by Seller to Buyer pursuant to
this Agreement shall not be part of Seller’s estate in the event of the filing
of a bankruptcy petition by or against Seller under any bankruptcy or similar
law.

 

The sale of each Loan to Buyer shall be reflected on Seller’s balance sheet and
other financial statements, tax returns and business records as a sale of assets
by Seller. Neither Buyer nor Seller will take any action or omit to take any
action which would cause the transfer of the Loans to Buyer to be treated as
anything other than a sale to Buyer of all of Seller’s right, title and interest
in and to each Loan and each of the parties hereto will treat the transaction
contemplated by this Agreement as such. For so long as Buyer owns a Loan, Buyer
shall be responsible for maintaining and shall maintain a set of books and
records for each Loan, which shall reflect Buyer’s ownership of each Loan.
Although the parties intend that the conveyance of Seller’s right, title and
interest in and to the Loans to Buyer pursuant to this Agreement shall
constitute a sale thereof and not a financing, if such conveyance is deemed to
be a financing, the parties intend that the rights and obligations of the
parties to such financing shall be established pursuant to the terms of this
Agreement and the parties intend and agree that Seller shall be deemed to have
granted to Buyer, and Seller hereby does grant to Buyer, a perfected first
priority lien security interest in all of Seller’s right, title and interest in,
to and under the Loans and all proceeds thereof, and that this Agreement shall
constitute a security agreement under applicable law. Buyer shall have the right
to file in the office of the Secretary of State of Delaware or other appropriate
office, a UCC financing statement (the “Financing Statement”) describing the
Loans being transferred on the Closing Date and naming the Seller as “Seller”
and the Buyer as “Purchaser”. The financing statement shall bear a statement
indicating that the parties intend the financing statement to evidence a true
sale of the Loans, but if the transaction is recharacterized as a loan from the
described Purchaser to the described Seller, the financing statement is to
perfect the described Buyer’s security interest in the Loans. Buyer is
authorized to file all necessary continuation statements for the foregoing
described Financing Statement, and Seller shall execute such documents and take
such actions as reasonably requested by Buyer to file such continuation
statements.

 

Article 2

Price

 

The Purchase Price of each Loan will be calculated on the Closing Date and will
be equal to Purchase Price Percentage times the Unpaid Principal Balance and the
Purchase Price Percentage times accrued interest due on any Loan but not to
exceed 30 days of accrued interest on any Loan. Seller assigns to Buyer with
each Loan all of Sellers rights and interest in and to any late charges,
insurance receivables, partial payments not applied to an Obligor’s Loan or
related receivables. No adjustment in the Purchase Price or Unpaid Principal
Balance has been made for any of these receivable balances. Buyer will purchase
escrow advances (for applicable taxes and hazard insurance) (“Escrow Advances”)
on each Loan purchased hereunder by Buyer, provided that (a) the related Obligor
is repaying and continues to repay the related advances so purchased on a
monthly basis in addition to its monthly payment and (b) no such escrow advances
exceed $1,400 on any Loan. The purchase price for the Escrow Advances shall be
the dollar amount of the Escrow Advances (not to exceed $1,400 on any Loan)
multiplied by 100%.

 

Article 3

Ownership and Security Interest

 

Seller will reasonably cooperate with Buyer to take the action Buyer deems
reasonably necessary to transfer to Buyer all of Seller’s right, title and
interest in and to the Loans free and clear of all claims, liens and
encumbrances, including, but not limited to, notifying the Obligors and others
of Buyer’s ownership of the Loans and first priority

 

3



security interest in the manufactured homes, the delivery of all originals of
the Loans and Customer Files to Buyer, the execution of assignments, financing
statements, and certificates of title.

 

After the Closing Date, Buyer shall be solely responsible for making all
necessary Consumer Disclosures and to notify the Obligors in writing to tender
payments due under the Loans directly to Buyer.

 

Article 4

Representations, Warranties and Covenants of Seller

 

For each Loan purchased by Buyer, Seller hereby represents warrants and
covenants as follows:

 

 

1.

Seller has the corporate or other requisite legal power to sell, transfer and
assign the Loan and corresponding Security Instrument, and such sale, transfer
and assignment has been duly authorized by any necessary corporate or other
legal action of Seller and constitutes the legal, valid and binding obligation
of Seller, enforceable in accordance with the terms thereof. Seller has obtained
any and all necessary consents of third parties required of them in order to
accomplish such sale, transfer and assignment, and such sale, transfer, and
assignment will not result in Seller’s being in default under any of the
provisions of its articles of incorporation, by-laws, limited partnership
agreement, articles of organization, operating agreement or of any material
credit or other agreements to which it is a party.

 

2.

Seller has good and marketable title to, and is the sole owner of, the Loans and
the loan servicing rights thereto with the exception of Origen Servicing, Inc.
who is presently servicing the Loans pursuant to the terms and conditions of a
certain Servicing Agreement with Origen Servicing, Inc. dated April 1, 2005
which servicing arrangement with Origen Servicing, Inc. will be terminated as of
the Closing Date.

 

3.

As of the Closing Date there are no actions, suits or proceedings existing,
pending or threatened against or affecting Seller or any current or prior
servicer, owner or originator of such Loan before any court, arbitrator or
governmental or administrative body or agency which affect the validity or
enforceability of any Loan or which might result in any adverse change in the
value of the Loan. The Purchase Price paid to Seller for the Loans is fair
market value and constitutes reasonable value.

 

4.

All information set forth in any Customer File, and all other information
furnished to Buyer by Seller with respect to the Loans (including the Schedule
of Loans and data tape) is true and correct in all material respects.

 

5.

For each Loan Seller has a Security Instrument and each Security Instrument upon
proper assignment, filing and/or recording, will constitute a perfected first
priority security interest in favor of Buyer.

 

6.

No payment on any Loan is presently delinquent for more than sixty (60) days and
there have been no extensions of any payments within the prior four (4) months.

 

7.

As of the Closing Date, there is no material default, breach, violation or event
of acceleration existing under any Loan and no event which, with notice and the
expiration of any applicable grace or cure period, would constitute such a
default, breach, violation or event of acceleration, and Seller shall not have
waived any such default, breach, violation or event of acceleration.

 

8.

As of the Closing Date there are no mechanics’ liens or claims for work, labor
or material affecting a Home.

 

9.

As of the Closing Date there is no valid offset, defense or counterclaim to any
Contact or Security Instrument, including any defense to the obligation of the
Obligor to pay the unpaid principal, interest, or other charges on such Loan.

 

10.

Payment shown on the pay history provided to Buyer was an actual payment from
Obligor to the Loan.

 

11.

The Home, including any additional accessories and furnishings in the Home
described in the Loan, and any improvements thereto, was, at the time it was
originally delivered to Obligor free of damage and in good repair, normal wear
and tear excepted, and was delivered, set up and installed, as appropriate, to
the satisfaction of the Obligor and in compliance with all applicable federal,
state and local statutes, regulations, ordinances and requirements.

 

12.

The amounts and items shown on the Schedule of Loans (Exhibit A) delivered to
Buyer at Closing are correct in all material respects.

 

13.

There is no holder in due course claim or any claim against any third party
available to the Obligor which would interfere with the Buyer’s right to enforce
the Loan or Security Instrument, including the right to service, repossess and
sell the collateral securing such Loan.

 

4



 

14.

The Loan represents a valid, binding and enforceable obligation on behalf of the
Obligor under the related Loan, enforceable in accordance with its terms,
subject only to applicable laws relating to insolvency, bankruptcy, and
equitable remedies.

 

15.

There is only one original of each Contract and such original together with the
certificate of title noting Seller’s first priority lien and security interest
in the Home securing such Contract is being delivered to Buyer on the Closing
Date.

 

16.

The Seller has not released the Home from any lien created by the Security
Instrument nor have any of the terms of the Security Instrument been modified by
Seller. Seller holds a valid first priority lien against the Home identified in
the Contract File and the Customer File.

 

17.

Each Loan complies with, and has been in compliance with, in all material
respects all applicable federal, state and local laws, rules and regulations
including, without limitation, usury, consumer credit, truth in lending, and
disclosure laws.

 

18.

The origination, collection and origination practices utilized with respect to
each Loan, including all actions taken by Seller, the current and any prior
servicer and the originator, and all Loan documents and all forms, letters,
notices, statements and other materials used by Seller, the current or prior
servicer and the originator in connection with the Loans, comply with and have
complied with all federal, state and local laws, rules and regulations
applicable to such actions.

 

19.

Other than Seller, no person or entity retains or holds any rights or interests
in the Loan, including any rights or options to service such Loan or any rights
to share in revenue derived from a Loan, with the exception of Origen Servicing,
Inc. who is presently servicing the Loans pursuant to the terms and conditions
of a certain Servicing Agreement with Origen Servicing, Inc. dated April 1, 2005
(the “Prior Servicing Agreement”) which servicing arrangement with Origen
Servicing, Inc. will be terminated as of the Closing Date. Pursuant to the Prior
Servicing Agreement, Seller has the right with respect to the Loans to effect
either a Whole Loan Transfer or a Pass-Through Transfer (as those terms are
defined therein) to a third party.

 

20.

Each Loan carries the fixed rate of interest identified on Schedule A attached
to this Agreement.

 

21.

No Home pledged as collateral for a Loan is vacant on or before the Closing
Date; nor has Seller received information from any source of an Obligor’s intent
to vacate the Home; and none of the Loans or related Obligor or collateral
securing such Loans were subject to bankruptcy or other similar proceedings as
of the Closing Date.

 

22.

There have been no material omissions or misrepresentations in any documents
provided or statements made to Buyer concerning the Loans.

 

Notwithstanding whether or not the Seller has actual knowledge of any facts,
events or occurrences that would or may constitute a breach of any
representation or warranty under this Agreement, Seller must repurchase any Loan
pursuant to Article 5 hereof and fulfill any other obligations with respect to
this Agreement in the event there is any breach, default or misrepresentation in
the representations and warranties with respect to such Loan.

 

Article 5

Breach of Warranty

 

Upon discovery by Buyer of any material breach of any representation or
warranty, Buyer shall give prompt written notice to Seller of said breach.
Seller must cure such breach within 30 days of its receipt of written notice. If
breach is not cured within 30 days, Seller shall immediately repurchase from
Buyer any Loan, with respect to which breach exists. The repurchase price for
purposes of this Article 5 shall be the Purchase Price Percentage times the
Unpaid Principal Balance plus the Purchase Price Percentage times the accrued
interest due on the date of repurchase. Repurchase shall occur by no later than
ten (10) days following the expiration of the 30-day right to cure period. In
the event of such a repurchase, Buyer must deliver to Seller the related Loan
Customer File and assign without recourse to Seller all of Buyer’s right, title
and interest in and to the related Loan free and clear of any and all claims,
liens and encumbrances, except for those which existed at the time of Buyer’s
purchase of such Loan or which arise or relate to any breach of any
representation, warranty or covenant of Seller contained herein. For avoidance
of doubt, the parties acknowledge and agree that in the event a Loan is
repurchased by Seller as provided herein, any and all payments and proceeds
(including repurchase price proceeds) derived from such Loan prior to or on the
effective date of the repurchase shall not be included as part of the Loan that
is repurchased by Seller. Seller acknowledges that it shall be responsible for
servicing any such Loan after it is repurchased.

 

5



Article 6

Representations, Warranties and Covenants of Buyer

 

Buyer hereby represents warrants and covenants to Seller as follows:

 

 

1.

Buyer is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware and has full corporate power and
authority to own its properties and carry on its business as it is now being
conducted, and is duly qualified to transact business as it is now being
conducted as a foreign corporation in all jurisdictions where such qualification
is required, unless such failure to qualify would not have a materially adverse
effect on Buyer’s ability to carry out its obligations hereunder.

 

2.

Buyer has the corporate power to purchase the Loan and corresponding Security
Instrument and such purchase has been duly authorized by any necessary corporate
action of Buyer and constitutes the legal, valid and binding obligation of
Buyer, enforceable in accordance with its terms. Buyer has obtained any and all
necessary consents of third parties required of it in order to accomplish such
purchase, and such purchase will not result in Buyer’s being in default under
any of the provisions of its certificate of incorporation, by-laws or of any
material credit or other agreements to which it is a party.

 

 

3.

Buyer has received all necessary federal, state and local licenses, permits,
and/or authorizations and approvals required to conduct its business as it is
presently being conducted and to perform its functions under this Agreement,
except with respect to such licenses, permits, authorizations and approvals
which the failure to obtain would not have an adverse effect on Buyer’s ability
to perform its obligations hereunder.

 

Article 7

Indemnification

 

Seller and SCI jointly and severally agree to protect, indemnify, and hold Buyer
harmless against, and in respect of, any and all claims (including third party
claims), damages, losses, costs and expenses (including reasonable attorneys’
fees and expenses) arising out of, connected with or resulting from any breach
of the agreements, representations, covenants or warranties made by Seller
herein.

Buyer agrees to protect, indemnify, and hold Seller harmless against and in
respect of any and all claims (including third party claims), damages, losses,
costs and expenses (including reasonable attorneys’ fees and expenses) arising
out of, connected with or resulting from any breach of the agreements,
representations, covenants or warranties made by Buyer herein.

 

Article 8

Post-Closing Cooperation of Seller and Limited Power of Attorney

 

In order to facilitate Buyer’s transfer of the Loans, Seller shall, upon the
reasonable request of Buyer or its assigns, do and perform or cause to be done
and performed, every reasonable act and reasonable thing necessary or advisable
to vest Buyer with rights to enforce the payment of the Loans and to carry out
the intent of this Agreement, including the execution of documents such as
applications for certificates of title, financing statements assigning Seller’s
security interests in the Homes, the designation of Loans as “satisfied” as
applicable and to release security interests in Homes as applicable, and the
execution of additional documents including separate endorsements and
assignments upon request of Buyer. For purposes of the foregoing, Seller hereby
grants to Buyer a limited power of attorney as to each Loan, which will not be
terminable by Seller without the prior written consent of Buyer until such Loan
has been repaid or the Home securing the payment thereof has been liquidated,
and hereby authorizes any individual or any person nominated by Buyer to execute
such documents on behalf of Seller reasonably necessary to permit Buyer to fully
enforce its rights as assignee of the Loans. Seller will execute on the Closing
Date, a Master Limited Power of Attorney in the form attached hereto as Exhibit
“D.”

 

Article 9

Post-Closing Servicing of Loans.

 

From and after the Closing Date, Buyer shall be responsible for servicing and
administering the Loans and shall

 

6



have full power and authority, acting alone, to do any and all things in
connection with such servicing and administration which the Buyer may deem
necessary or desirable.

 

In servicing and administering the Loans, Buyer agrees to employ procedures
(including collection procedures) and exercise in all material respects the same
care that it customarily employs and exercises in servicing and administering
retail installment contracts and loans for its own account, including using
commercially reasonable diligence in collecting payments due under each of the
Loans when the same shall be due and payable and servicing the Loans in material
compliance with applicable laws, rules and requirements and the requirements of
the Loans. For avoidance of doubt, any purported noncompliance of the foregoing
covenant by Buyer that is alleged by Seller that arises from or relates to a
breach by Seller under this Agreement shall not be deemed a breach by Buyer.

 

The servicing files maintained by Buyer shall be appropriately marked and
identified in Buyer’s computer system to clearly reflect the sale of the related
Loan to Buyer.

 

Article 10

The Closing

 

Seller shall provide a Schedule of Loans to Buyer at least two 2 Business Days
prior to Closing so a settlement statement can be prepared and accepted by Buyer
and Seller at least one day prior to the Closing Date. The settlement statement
shall be in the form shown as Exhibit I. The Schedule of Loans must list each
Loan to be purchased on the Closing Date and must set forth for each Loan the
following information:

 

 

1.

A schedule of Contracts (Exhibit A) in EXCEL worksheet format. The schedule of
Contracts must list each Contract to be purchased on the Closing Date and must
set forth as to each such Contract:

 

a.

Seller’s account number of the Contract,

 

b.

last name of Obligor,

 

c.

first name of the Obligor

 

d.

co-Obligor’s Last Name

 

e.

co-Obligor’s first name

 

f.

street address of the Obligor

 

g.

city address of the Obligor

 

h.

state address of the Obligor

 

i.

zip code of the Obligor

 

j.

all Obligor contact telephone numbers including area code

 

k.

Obligor credit score

 

l.

original down payment amount

 

m.

suspense balance, or unapplied payment balance

 

n.

Escrow Balance

 

o.

Escrow payment amount

 

p.

Original Unpaid Balance

 

q.

collateral description with separate data fields for each description item –
year model, manufacturer, length, width, and manufacturer’s identification
number.

 

r.

Unpaid Principal Balance at close of Cut-off Date ,

 

s.

next scheduled payment due date,

 

t.

payment amount,

 

u.

last payment date,

 

v.

interest rate,

 

w.

late charge receivable,

 

x.

partial payment balance

 

y.

first payment due date

 

At the Closing, Seller shall deliver to Buyer the following:

 

 

1.

Customer Files;

 

2.

Contract Files;

 

7



 

3.

Loan assignments in the form attached hereto as Exhibit F of all of Seller’s
right, title and interest therein;

 

4.

Obligor payment and collection records, including collection ledger comments;

 

5.

Bill of Sale in the form attached hereto as Exhibit B;

 

6.

Certificate in the form attached hereto as Exhibit C;

 

7.

Power of Attorney in the form attached hereto as Exhibit D;

 

8.

Certificate of resolution of the Board of Directors of Seller, authorizing
Seller to enter into this Agreement and any and all transactions contemplated
hereunder and stating that said resolution is in full force and effect as of the
Closing Date, substantially in the form attached hereto as Exhibit E.

 

Subject to Seller complying with all of the terms and provisions of this
Agreement by no later than 2:00 p.m. Eastern Time on the Closing Date, and
subject to the other terms herein, Buyer will pay to Seller the Purchase Price,
less any partial payment receivable balance and less any positive escrow balance
for taxes and insurance held by Seller, by wire transfer in immediately
available funds, to the bank account specified by Seller. Seller will provide
written wiring instructions to Buyer at least two Business Days prior to the
Closing Date.

Article 11

Repurchase Obligations of Seller

In the event of an Obligor’s default under a Loan and Repossession of a Home by
Buyer, Buyer will forthwith notify Seller of Buyer’s Repossession of the Home
and sufficient information to identify the Home, its present location, and the
outstanding balance of the Loan (the “Default Notice”). Within ten (10) days
following Seller’s receipt of the Default Notice, Seller shall repurchase the
aforesaid Home from Buyer at a sum to be calculated as provided herein (the
“Repurchase Price”). The Repurchase Price for purposes of this Article 11 shall
be a percentage as described below (the “Repurchase Percentage”) of the sum of
the outstanding principal balance of the Loan plus outstanding late fees,
accrued interest, legal fees and escrow advances less any insurance refunds or
insurance claims proceeds received by Buyer (before or after the repossession)
that are not otherwise credited towards the related Loan balance (the
“Repurchase Balance”).

 

 

The Repurchase Price shall be determined as follows:

 

 

a.

100% of the Repurchase Balance for any Loan after the Closing Date and prior to
the Obligor tendering to the Buyer four (4) monthly installment payments within
thirty (30) days of the scheduled monthly due dates under the Loan.

 

 

b.

100% of the Repurchase Balance for any Loan for which an Obligor tenders fifteen
(15) or fewer scheduled monthly installment payments under the Loan to Seller
and/or Buyer, as the case may be, from the date of Seller’s origination of the
Loan.

 

 

c.

100% of the Repurchase Balance for any Loan for which an Obligor was thirty (30)
or more days late in making any of the four (4) scheduled monthly installment
payments due immediately prior to the expiration of the Initial Repurchase
Period under a Loan. A Loan meeting the criteria of the preceding sentence shall
not be subject to the 100% repurchase obligation under this subparagraph after
the Obligor tenders six (6) consecutively scheduled monthly installment payments
under the Loan within thirty (30) days of the respective scheduled due dates.

 

 

d.

90% of the Repurchase Balance until an Obligor has tendered sixty-three (63)
scheduled monthly installment payments under the Loan to Seller and/or Buyer, as
the case may be, commencing from the date of Seller’s origination of the Loan.

 

 

e.

65% of the Repurchase Balance after the Obligor has tendered sixty-three (63)
scheduled monthly installment payments under the Loan to Seller and/or Buyer, as
the case may be, commencing from the date of Seller’s origination of the Loan
until the balance of the Loan is paid in full.

 

 

8



Article 12

Other Obligations of Seller

Seller will transmit within the time prescribed by applicable law, rule or
regulation; to the appropriate federal or state taxing authority and to each
Obligor any required form or other notice setting forth the amount of interest
paid by the Obligor to Seller during the portion of the calendar year Seller
owned the Loans.

 

After Closing, Seller will forward to Buyer within two days of receipt in an
expedient manner and at the expense of Seller, all moneys and/or correspondence
received from Obligors in regard to a Loan or the Home securing same. After
Closing, Seller will reasonably assist Buyer in reconciling payments posted by
Seller.

 

SCI will provide to Buyer within five days after filing with the Securities and
Exchange Commission a complete set of the financial reports and materials filed
with the Securities and Exchange Commission. Should SCI no longer be required to
file financial reports with the Securities and Exchange Commission then SCI will
provide financial statements prepared in accordance with generally accepted
accounting principles to Buyer within forty-five (45) days of each fiscal
quarter end and within seventy-five (75) days of each fiscal year end until
loans are paid in full.

 

Article 13

Notices

 

Any notice, demand or communication, including communication from third parties,
which either party desires or is required to give to the other party in
connection with this Agreement must be in writing and must be either served
personally or sent by fax and commercial express mail, addressed to the parties,
as follows, or to such other fax number and/or address as either party hereafter
specifies in accordance with this Article:

 

If to Buyer:

21st Mortgage Corporation

 

620 Market St., Suite 100

 

Knoxville, TN 37902

 

Fax: 865.292.2100

Attention: President

 

If to Seller:

Sun Communities, Inc.

27777 Franklin Road Suite 200

 

Southfield, MI 48034

 

Attention: Chief Operating Officer

 

With a copy to:

Lawrence P. Swistak

 

Swistak Levine, P.C.

 

30445 Northwestern Highway, Suite 140

 

Southfield, Michigan 48034

 

Article 14

Exclusive Benefit of Parties; Assignment.

 

This Agreement is for the exclusive benefit of the parties hereto and their
respective successors and assigns and shall not be deemed to give any legal or
equitable right to any other party. No rights or obligations created by this
Agreement may be assigned by Seller without the prior written consent of the
Buyer. Upon fifteen (15) days prior written notice to Seller, Buyer may assign
or collaterally assign some or all of its rights and obligations hereunder to
one or more assignees, and such assignee shall have such rights and obligations
of Buyer so assigned to such assignee under this Agreement, provided that any
assignment by Buyer to any affiliate of Buyer shall not relieve Buyer of its
duties and obligations under this Agreement without the written consent of
Seller.  Any entity into which either party may be merged or consolidated, or
any corporation resulting from any merger, conversion or consolidation to which
Buyer or Seller shall be a party, or any entity succeeding to the business of
either Buyer or Seller, or any entity having common ownership with a party,
shall be the successor of such party hereunder, without the execution or filing
of any instrument or any further act on the part of any of the parties hereto,
anything herein to the contrary notwithstanding.

 

9



 

Article 15

General

 

This Agreement together with all Exhibits and Schedules hereto constitutes the
entire agreement between the parties hereto and supersedes any and all
representations, promises, and statements, oral or written, made in connection
with the subject matter of this Agreement and the negotiation hereof. No such
representation, promise or statement not written herein will be binding on the
parties. This Agreement may not be varied or altered or its provisions waived
except by an agreement in writing executed by duly authorized agents of both
parties hereto. This Agreement will be binding upon and inure to the benefit of
the parties hereto and each of their respective successors and assigns.

 

This Agreement must be interpreted, construed and enforced in accordance with
the laws of the State of Delaware.

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction will, as to such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction will
not invalidate or render unenforceable such provisions in any other
jurisdiction.

 

The waiver of any breach, term, provision or condition of this Agreement may not
be construed to be a subsequent waiver of any other breach, term, provision or
condition. All remedies afforded by this Agreement for a breach hereof will be
cumulative, that is, in addition to all other remedies provided for herein or at
law or in equity.

 

All agreements, representations, warranties and covenants made herein will
survive the execution and delivery of this Agreement, the Closing, and the
purchase of the Loans hereunder.

 

The Buyer and Seller understand and agree that neither party shall be deemed an
agent, employee or legal representative of the other party, and that each party
is acting solely on its own behalf and as an independent contractor. Except as
otherwise expressly provided herein (including the Power of Attorney executed by
Seller), neither Buyer nor Seller shall have the power or authority to
represent, act for, bind or commit the other party in connection with any action
taken pursuant to this Agreement. Neither execution nor performance of this
Agreement shall be construed to establish any partnership or joint venture
between the Buyer and Seller.

 

Headings of the Articles and Sections of this Agreement are intended for
reference only and may not be deemed to affect or be utilized in the
interpretation of any of the provisions hereof. All Schedules and Exhibits
hereto are incorporated herein by the references thereto in this Agreement.

 

This Agreement may be executed in one or more counterparts or duplicate
originals, each of which must be deemed an original, but all of which together
will constitute but one and the same instrument.

 

The designations of the parties to this Agreement and any pronouns referring to
any party, wherever used, must be so construed as to include the plural as well
as the singular number, and, whenever the context permits, any gender includes
all other genders and the singular number includes the plural. As used in this
Agreement, the words “includes” and “including” are not limiting, and the words
“hereof” and “hereunder” and words of similar import when used in this Agreement
refer to this Agreement as a whole and not to any particular provision of this
Agreement.

 

10





IN WITNESS WHEREOF, the parties hereto have executed this Agreement for Purchase
and Sale on the date first above written.

 

Seller:

Buyer:

 

Sun Communities Operating Limited Partnership,

21st Mortgage Corporation

a Michigan limited partnership

 

By: Sun Communities, Inc, a Maryland corporation

its General Partner

 

 

By:________________________________________

By:________________________________________

 

Karen J. Dearing, Secretary

President

 

 

THE UNDERSIGNED JOINS HEREIN FOR PURPOSES OF ITS

AGREEMENT AND OBLIGATIONS AT LAW AND HEREIN, INCLUDING

UNDER ARTICLE 7 HEREOF ENTITLED “INDEMNIFICATION”.

 

SUN COMMUNITIES, INC.

 

By:________________________________________

 

Title:______________________________________

 

11



EXHIBIT “A”

 

SCHEDULE OF LOANS TO BE DELIVERED ON CLOSING DATE

 

 

 

 

 

12



EXHIBIT “B”

 

BILL OF SALE

 

Pursuant to the Agreement for Purchase and Sale dated as of July 1, 2008 (the
“Agreement”) by and between Sun Communities Operating Limited Partnership, a
Michigan limited partnership, with its principal office at 27777 Franklin Road,
Suite 200, Southfield, Michigan 48034 (“Seller”) and 21st Mortgage Corporation.,
a Delaware corporation, or its assignee (“Buyer”), for good and valuable
consideration paid by Buyer, and in further consideration of the mutual
covenants and agreements set forth in the Agreement, the receipt and sufficiency
of which is hereby acknowledged, effective as of the date hereof, Seller does
hereby sell, transfer, assign and convey to Buyer, without recourse to Seller
except as set forth in the Agreement, all of Seller’s right, title and interest
in, to and under (a) the Loans as described in the Agreement and identified on
the Schedule of Loans attached thereto as Exhibit “A,” including all Security
Agreements, and Customer Files related to such Loans and (b) all of Seller’s
rights and remedies under or in connection with the Loans.

 

This Bill of Sale is in all respects subject to the provisions and terms of the
Agreement and is not intended in any way to supersede, limit or qualify any
provision or term of the Agreement.

 

Capitalized terms used and not defined herein shall have the meanings ascribed
to such terms in the Agreement.

 

This instrument and the covenants and agreements contained herein shall be
binding upon Seller, its successors and assigns, and shall inure to the benefit
of Buyer, its successors and assigns.

 

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed in its
name by a duly authorized representative this 1st day of July, 2008.

 

 

 

Sun Communities Operating Limited Partnership,

 

a Michigan limited partnership

 

 

By: Sun Communities, Inc., its General Partner,

 

 

By:____________________________________

 

Karen J. Dearing, Secretary

 

 

 

 

 

 

13



EXHIBIT “C”

 

AUTHORIZED GENERAL PARTNER’S CERTIFICATE

 

Certificate dated as of July 1, 2008

 

I, Karen J. Dearing, Secretary of Sun Communities, Inc., the general partner of
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
(the “Company”), for purposes of providing the certificate pursuant to of the
Agreement for Purchase and Sale dated July 1, 2008, between the Company and 21st
Mortgage Corp., or its assignee, do hereby certify that:

 

No breach of any agreement, representation, covenant or warranty made by the
Company in the Agreement occurred prior to or is continuing at the Closing Date.

 

IN WITNESS WHEREOF, I have hereunto signed my name this 1st day of July, 2008.

 

Sun Communities Operating Limited Partnership,

 

By: Sun Communities, Inc., its General Partner

 

 

By:________________________________________

 

Karen J. Dearing, Secretary

 

 

 

14



EXHIBIT “D”

 

CONTINUING POWER OF ATTORNEY

 

The undersigned, Sun Communities Operating Limited Partnership, a limited
partnership organized and existing under the laws of Michigan (“Seller”), hereby
irrevocably constitutes and appoints 21st Mortgage Corporation, a Delaware
corporation (“Buyer”), its true and lawful attorney and agent with power and
authority to do any and all acts and things reasonably necessary in order to
effectuate Buyer’s transfer of the Loans as described in the Agreement for
Purchase and Sale dated on or about July 1, 2008 by and between Seller and
Buyer, as may be amended from time to time (the “Purchase and Sale Agreement”)
and the Schedule of Loans attached as Exhibit A thereto, and to do and perform
or cause to be done and performed, every reasonable act and reasonable thing
necessary or advisable to vest Buyer with rights to enforce the payment of the
Loans and to carry out the intent of the Purchase and Sale Agreement, including
the execution of documents such as applications for certificates of title,
financing statements assigning Seller’s security interests in the manufactured
homes, the designation of Loans as “satisfied” if applicable and to release
security interests in manufactured homes if applicable, and the execution of
additional documents including separate endorsements and assignments upon
request of Buyer. Capitalized terms used but not defined herein shall have the
same meaning ascribed to such terms as in the Purchase and Sale Agreement. For
purposes of the foregoing, Seller hereby grants to Buyer a limited power of
attorney as to each Loan, which will not be terminable by Seller without the
prior written consent of Buyer until such Loan has been repaid or the
manufactured home securing the payment thereof has been liquidated, and hereby
authorizes any individual, or any person nominated by Buyer, to execute such
documents on behalf of Seller reasonably necessary to permit Buyer to fully
enforce its rights as assignee of the Loan, including, but not limited to, the
following:

 

 

a)

Endorse, without recourse, pursuant to a stamp approved by Seller, names,
checks, or other instruments of payments made on the Contracts;

 

 

b)

Execute assignments from Seller to Buyer of the Security Instruments, including,
certificates of title, mortgages, deeds of trust, and other security and
lien-creating instruments related to the Contracts;

 

 

c)

Execute releases of liens, security interests, and the like with respect to the
Contracts;

 

 

d)

Perform any and all servicing and collection functions with respect to the
Contracts including, without limitation, the servicing functions as contemplated
by the Purchase and Sale Agreement;

 

 

e)

Execute and deliver, on behalf of itself, the lienholder of record and/or
Seller, as applicable or appropriate, any and all instruments of satisfaction or
cancellation, or partial or full release or discharge, and all other comparable
instruments with respect to the Contracts or to the manufactured homes and/or
personal property securing such Contracts including, without limitation, any
discharges, releases, satisfactions, bills of sale, financing statements,
continuation statements, certificates of title, assignments of title, transfers
of title or registration, or applications for transfer of title or registration,
or similar forms, with respect to any of the manufactured homes and/or personal
property securing such Contracts;

 

 

f)

Sign and file, without Seller’s signature, such financing and continuation
statements, amendments, and supplements thereto, and other documents which Buyer
may from time to time deem necessary to perfect, preserve, and protect its
security interest and lien in the chattel paper, and/or personal property
securing such Contracts;

 

 

g)

Execute and deliver any and all instruments and take any and all further action
in the name of an on behalf of Seller as may be required or deemed desirable to
accomplish any and all of the foregoing and carry out the purpose of this Power
of Attorney; and

 

 

h)

Demand, reduce to possession, collect, receive, receipt for, endorse, comprise,
settle, or assign without recourse any and all indebtedness, notes, commercial
paper, promises to pay, retail installment sale contracts, installment loans,
chattel paper, instruments, choices in action, mortgages and deeds of trust,

 

15



together with all monies due or to become due under said Contracts, including
without limitation pay-aheads, proceeds from any recourse to dealers, and
proceeds from claims on any insurance policies relating to such Contracts and
any and all claims, choices in action, and rights and causes of action relating
thereto, including without limitation any and all personal property, security
instruments, and insurance policies held as security for said Contracts, and all
other property of every kind identified in said whole or in part and in
connection therewith to execute, acknowledge, or handle any instruments in
writing which may become necessary in order to carry the foregoing powers into
effect.

 

To induce any third party to act hereunder, Seller hereby agrees that any third
party receiving a duly executed copy or facsimile of this instrument may act
hereunder, and that revocation or termination hereof shall be ineffective as to
such third party unless and until actual notice or knowledge of such revocation
or termination shall have been received by such third party, and Seller or
itself and for its legal representatives, successors, and assigns, hereby agrees
to indemnify and hold harmless any such third party by reason of such third
party having relied on the provisions of this instrument.

 

The rights, powers, and authority granted hereby shall commence and be in full
force and effect on July 1, 2008, and shall remain in full force and effect
thereafter. Seller has given this Power of Attorney in connection with a sale of
the Contracts and related collateral to Buyer and to induce Buyer to purchase
the Contracts and related collateral. This Power of Attorney is irrevocable and
it is coupled with an interest.

 

Seller shall execute and deliver such further reasonable designations, powers of
attorney or other instruments as Buyer shall deem necessary for its purposes
hereof.

 

16



Seller executes this Power of Attorney with the intent to be legally bound
hereby.

 

 

Sun Communities Operating Limited Partnership

 

By: Sun Communities, Inc., its General Partner

 

 

By: __________________________________

 

Karen J. Dearing, Secretary

 

State of ________________ )

County of ______________ )

ACKNOWLEDGMENT

 

I, _________________________________ a ___________________________in and for
said county, in the state aforesaid, DO HEREBY CERTIFY THAT personally known to
me to be the _______________ of __________________ and personally known to me to
be the same person whose name is subscribed to the foregoing instrument,
appeared before me this day in person acknowledged that as such _______________
he signed and delivered the said instrument, pursuant to authority given by the
Board of Directors as her free and voluntary act and deed, and as the free and
voluntary act and deed of _______________ for the uses and purposes therein set
forth.

 

GIVEN under my hand and ___________________ seal this___ day of
_______________________, 2008.

 

 

(Notary Seal)

__________________________________________

Notary Public

 

My commission expires: ______________________

 

17



EXHIBIT “E”

 

CERTIFICATE OF RESOLUTION OF SELLER’S BOARD OF DIRECTORS

 

I, Karen J. Dearing, a duly elected and acting Secretary of Sun Communities,
Inc., a Maryland corporation (the “Corporation”), hereby certify that the
following is a true and correct copy of resolutions duly adopted by the Board of
Directors of the Corporation by action of written consent on June 30, 2008:

 

RESOLVED, that this Corporation, as general partner of Sun Communities Operating
Limited Partnership (the “Limited Partnership”), authorized the Limited
Partnership to enter into a Agreement for Purchase and Sale dated July 1, 2008
(the “Agreement”) with 21st Mortgage Corporation, for the sale by the Limited
Partnership of assets consisting of manufactured housing contracts under such
terms and conditions, and at such price, as shall be contained in the Agreement;
and

 

RESOLVED, that the Chief Executive Officer or any Executive Vice President of
the Corporation, be, and he or she is, hereby authorized to execute the
Agreement of behalf of the Corporation, as general partner of the Limited
Partnership, with such terms and conditions as may be contained therein, the
execution being conclusive evidence of its authorization; and such officer is
hereby authorized to prepare, execute and deliver such other documents and to
take all such action as shall be necessary or desirable to effectuate the
purchase of such assets identified in the Agreement in accordance with the terms
and conditions of such Agreement.

 

I further certify that, as of the date hereof, the resolutions set forth above
have not been amended, repealed or modified and are in full force and effect.

 

I further certify that, as of the date hereof and as of the date he or she
executed the Agreement, _____________________________ is and was a duly elected
officer of the Corporation, holding the office of ___________________.

 

Dated and sealed this _____ day of ______________, 2008.

 

 

Sun Communities, Inc.

 

 

______________________________________

By: Karen J. Dearing, Secretary

 

STATE OF _________________________

)

COUNTY OF _______________________

)

 

on this the _____ day of ________________, 2008, before me, _____________
_________________, the undersigned officer, personally appeared Karen J.
Dearing, who acknowledged herself to be the Secretary of Sun Communities, Inc.,
a Maryland corporation, and that she, as such Secretary, being authorized so to
do, executed the foregoing instrument for the purposes therein contained, by
signing the name of the Corporation by herself as Secretary.

 

IN WITNESS WHEREOF I hereunto set my hand.

 

                

 

___________________________________________

Notary Public

 

My Commission expires: ______________________

 

18



EXHIBIT “F”

 

19





 

ASSIGNMENT OF LOANS

 

Closing Date: July 1, 2008

 

 

For good and valuable consideration, receipt of which is acknowledged, Seller
assigns to Buyer all of their rights, title and interest in the Loans set forth
in Exhibit “A,” Schedule of Loans attached as Exhibit “A” to a certain Agreement
for Purchase and Sale dated as of July 1, 2008, in accordance with the terms and
conditions of said Agreement.

 

 

Sun Communities Operating Limited Partnership,

 

a Michigan limited partnership

 

By: Sun Communities, Inc., its General Partner

 

 

By: _____________________________________

 

Karen J. Dearing, Secretary

 

 

 

21st Mortgage Corporation

 

 

 

By: _____________________________________

 

Tim Williams, President

 

 

20

 

 